Citation Nr: 1640082	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  10-40 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected lumbar spine disability. 

2.  Entitlement to an initial disability rating greater than 10 percent for degenerative disc disease of the lumbar spine. 

3.  Entitlement to an initial disability rating greater than 10 percent for right lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1993. 

This appeal to the Board of Veterans' Appeals (Board) is from December 2009 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2011, the Veteran testified at a Board videoconference hearing before the undersigned.

In June 2014, the Board granted service connection for sleep apnea, and remanded the remaining claims to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

In a November 2014 rating decision, the AOJ granted service connection for a right knee disability (i.e., instability and osteoarthritis/strain).  The RO's grant of service connection for this issue constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.  See id. (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

In a November 2012 properly executed VA Form 21-22, the Veteran appointed The American Legion as his representative.  Accordingly, the American Legion has a general power of attorney related to the Veteran's claims before VA.  The Veteran has not revoked the American Legion's general power of attorney, but in an April 2016 memorandum, a representative from the American Legion indicated that the organization refused to act as the Veteran's representative in the matters before the Board.  The Board sent the Veteran a letter in June 2016 to inquire whether the Veteran wished to appoint a new representative.  He did not respond to the letter and in doing so, elected to keep the American Legion as his representative.  The American Legion has not made an appropriate motion under 38 C.F.R. § 20.608, the Board continues to recognize this organization as the Veteran's representative.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement to service connection for a left knee disorder and entitlement to an increased rating for a lumbar spine disorder are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Radiculopathy of the right lower extremity has not been productive of impairment greater than mild incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the claims of entitlement to an increased rating for right lower radiculopathy and entitlement to service connection for a left knee disability. 

The claim for a higher rating arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained all service treatment, post-service treatment, and private records identified by the Veteran.  In addition, the Veteran was afforded VA examinations in June 2010, August 2010, and October 2014 for his radiculopathy.  The examinations were conducted by medical professionals who solicited symptomatology from the Veteran, conducted thorough examinations, and provided rationale for the conclusions given.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran has not reported that his radiculopathy has worsened since his last examination nor does the evidence show that the radiculopathy underwent a material change to require a re-examination under 38 C.F.R. § 3.327 (2015).  

In June 2011, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned clarified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. 
§ 3.103(c)(2) (2015); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

In June 2014, the Board remanded the appeal provide the Veteran with a VA examination to determine the current severity of radiculopathy and to obtain outstanding treatment records.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Throughout the course of the appeal, the severity of the Veteran's service-connected nerve disability has remained relatively uniform.  Therefore, a staged rating is not warranted.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one DC is duplicative of or overlapping with the symptomatology justifying an evaluation under another DC.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran was granted service connection for radiculopathy of the right lower extremity in a September 2010 rating decision, at which time a 10 percent rating was assigned effective March 20, 2009.  The Board notes that the Veteran has also been granted a 10 percent evaluation for right lower radiculopathy with femoral nerve involvement associated with his lumbar spine disability.  See November 2014 rating decision.  However, the Veteran has not appealed this award and this issue is not before the Board.

The Veteran's service-connected radiculopathy of the right lower extremity is currently rated as 10 percent disabling under 38 C.F.R. § 4.124a, DC 8520.  A rating of 10 percent is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A rating of 20 percent is warranted for moderate incomplete paralysis of the sciatic nerve.  Id.  A rating of 30 percent is warranted for severe incomplete paralysis of the sciatic nerve, and a rating of 40 percent is warranted for complete paralysis of the sciatic nerve.  Id.  

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected right lower extremity radiculopathy.  Specifically, the weight of the evidence demonstrates no more than mild incomplete paralysis of the right sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  

In June 2010, the Veteran was afforded a neurological disorders examination.  The VA examiner commented that a review of the symptoms and magnetic resonance image (MRI) of the lumbar spine did not demonstrate any spinal cord compression or nerve root compression.  Upon examination, the Veteran demonstrated normal muscle mass, tone, strength, station, gait, and coordination.  There was no sensory impairment and the Veteran's reflexes were normal.  The VA examiner concluded that there was no evidence of radiculopathy.

In August 2010, the Veteran underwent a VA spine examination.  His spine was nontender with a negative straight leg raise bilaterally.  His deep tendon reflexes were depressed, but symmetric.  There was slightly decreased sensation in the right lateral thigh region.  A MRI showed significant central canal and neural foraminal stenosis.  The VA examiner diagnosed lower extremity radiculopathy.

In October 2014, the Veteran was afforded a VA examination to determine the severity of his right lower extremity radiculopathy.  The Veteran endorsed pain that radiated from his lower back through his right leg when he walked.  It was noted that his right lower extremity was manifested by symptoms of moderate constant pain, severe paresthesias and/or dysesthesias, and moderate numbness.  Muscle strength testing was normal and there was no muscle atrophy.  Reflexes were 1+ (hypoactive) bilaterally in both the upper and lower extremities.  The sensation testing for light touch was normal.  The Veteran's gait was normal and he did not require any assistance devices for locomotion.  The VA examiner indicated that there was moderate incomplete paralysis of the Veteran's right sciatic nerve and that it did not impact his ability to work.

In October 2014, the Veteran was also afforded a VA examination to determine the severity of his lumbar spine disability.  Muscle strength and reflex testing of the lower right extremity was normal.  Sensory testing to light touch was also normal.  Leg raising test was positive.  The examiner indicated that the Veteran had radiculopathy of the right lower extremity that resulted in mild pain and numbness.  The examiner further indicated that the overall severity of the right lower extremity radiculopathy was mild.  

At his Board hearing, the Veteran testified that he experienced pain, swelling, stiffness, and occasional difficulty walking.

As stated previously, the Veteran is currently receiving a 10 percent rating for mild, incomplete paralysis of the sciatic nerve of his right lower extremity.  38 C.F.R. 
§ 4.124a, DC 8520.  In determining the degree of neurologic impairment, the Board has considered the guidance contained in 38 C.F.R. §§ 4.120, 4.123, 4.124 and 4.124(a).  As instructed in section 4.120, there is an obligation to rate by comparison.  Here, the nerve has been identified and there is lay and medical evidence of pain and sensory disturbance.  However, the pain is not excruciating, the reflexes are not lost, and there is no muscle atrophy.  (Compare 4.123 with 4.124).  Based upon the lay and clinical findings, the neuropathy is manifested primarily by decreased sensation and pain; however, other neurologic function remains intact.  The Veteran's gait is normal, there are no trophic changes, and no muscle atrophy.  Overall, the evidence indicates that the Veteran's symptoms have resulted in no more than mild impairment.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's competent and credible belief that his radiculopathy of his right lower extremity is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

The Veteran is not entitled to a rating higher than 10 percent as the Veteran's symptoms of pain, paresthesias, and numbness are, at maximum, equal to mild incomplete paralysis under the rating code.  See 38 C.F.R. § 4.124.  

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating for the Veteran's radiculopathy of the right lower extremity fully addresses his symptoms, which include mainly numbness, burning, and tingling of the right lower extremity, referral to the VA Under Secretary for Benefits or the Director of Compensation Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the right lower extremity with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the Veteran reports that he experienced pain, swelling, stiffness, and occasional difficulty walking.  These symptoms were considered in assigning the Veteran his current disability rating of 10 percent, as these symptoms were found to cause his service-connected disability to be best characterized as mild.  However, even with consideration of these symptoms, the findings at the Veteran's VA examinations were not severe enough to warrant a higher disability rating of 20 percent.  Thus, the Veteran's symptoms were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of extraschedular ratings is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.   However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for entitlement to a total rating based on individual employability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  The October 2014 examiner indicated that the Veteran's peripheral neuropathy did not impact his ability to work.  Therefore, consideration of a TDIU is not warranted.


ORDER

An initial disability rating greater than 10 percent for right lower extremity radiculopathy is denied.


REMAND

A remand is required for a VA examination to assess the nature and etiology of the Veteran's claimed left knee disorder.  In June 2014, the Board remanded the claim to the AOJ to obtain outstanding VA treatment records and any private treatment records identified by the Veteran.  The Board also instructed the AOJ to schedule the Veteran for a VA examination to determine the nature and etiology of any current right knee disability, and to also consider any left knee disorder if the obtained treatment records showed a diagnosis pertaining to the left knee.  

An August 2011 VA orthopedic clinic note indicates that a physician reviewed the Veteran's knee films and indicated that they showed degenerative joint disease in both knees, right worse than left.  It addition, it was noted that it appeared that he had chondrocalcinosis of the knees.  

A VA examination was conducted in October 2014 for the Veteran's right knee disorder, but the examination did not address his claimed left knee disorder.  Therefore, a remand is required for another VA examination.

In addition, the Board finds that a remand is needed for a VA examination to ascertain the current severity of the Veteran's service-connected lumbar spine disability.  Since the case was last before the Board, the Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examination dated in October 2014 and the examinations dated prior to this date do not adequately address this recent case law.  Accordingly, a recent VA examination with retrospective and current medical opinions is needed before the lumbar spine claim can be addressed on the merits.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any outstanding VA treatment records.  

2.  After securing any treatment records, the Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that he injured both knees while lifting a refrigerator during service, but that his left knee did not give him as much trouble as his right knee.  See, Bd. Hrg. Tr. at 20.  He has also contended that he has a left knee disorder secondary to his service-connected lumbar spine disability.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran and considering his pertinent medical history and lay statements regarding his reported symptoms, the examiner should identify all current left knee disorders.  In doing so, the examiner should address all prior diagnoses of record, including degenerative joint disease and chondrocalcinosis (see, August 2011 VA treatment record).  

Then, for any left knee disorder identified, the examiner should opine as to whether it is at least as likely as not that such disorder is causally or etiologically related to the Veteran's military service.  

The examiner should also state whether it is at least as likely as not that any identified left knee disorder was either caused by or permanently aggravated by the Veteran's service-connected lumbar spine disability.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After securing any treatment records, the AOJ should schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise to ascertain the severity of the service-connected lumbar spine disability, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the lumbar spine since 1995.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected lumbar spine problems are worse than shown on some prior examinations.  The examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected lumbar disability since the Veteran underwent a VA spine examination in February 1995.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the functional impairment of the lumbar spine since 1995.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  After the above action has been completed, readjudicate the Veteran's claims.  If any claim remains denied, issue the Veteran and his representative a supplemental statement of the case.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


